Fisher, J.,
delivered the opinion of the court.
This is an appeal from a decree of the Probate Court of Madison county.
The appellees as distributees of the estate of Edwin F. Nash, deceased, filed their petition for the purpose of compelling the administrator to make distribution. The defence set up was that the petition was filed in less than a year .after the grant of letters of administration.
Upon examination of the statute, we are satified that the administrator could not be compelled to make distribution until after the expiration of one year from the grant of letters of administration. The demurrer ought therefore to have been sustained.
The decree on all the other questions is in our opinion correct.
Decree reversed, demurrer sustained, and petition dismissed.